Citation Nr: 0933143	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for bilateral hearing loss 
and granted entitlement to service connection for tinnitus, 
assigning a 10 percent disability rating.  In December 2006, 
the appellant submitted a notice of disagreement with the 
denial of entitlement to service connection for bilateral 
hearing loss.  He subsequently perfected his appeal February 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

The appellant has recently submitted additional medical 
evidence in the form of treatment records from Mr. C.F., Au. 
D.  These medical records address the appellant's bilateral 
hearing loss.  This evidence has not been considered by the 
RO, and no waiver of initial RO consideration is of record.  
See 38 C.F.R. §§ 19.31, 20.1304 (2008).  Indeed, the 
appellant specifically indicated in August 2009 that he 
desired initial review of this evidence by the Agency of 
Original Jurisdiction.

Without a written waiver of initial RO consideration of the 
additional records, these issues must be returned to the 
agency of original jurisdiction for readjudication.  See 
Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. 
Cir. 2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

The Board is also of the opinion that a new VA examination 
would be probative.  In this regard, the Board observes that 
the Veteran was afforded a VA audiological examination in 
November 2006.  However, this examination is inadequate for 
rating purposes.  The examiner, citing a normal audiological 
examination at separation, opined that the Veteran's current 
hearing loss was not related to service.  However, a 
comparison of the Veteran's audiograms on service entry and 
service separation appears to show an upward shift in pure 
tone threshold.  

The Court of Appeals for Veteran's claims has indicated that 
the threshold for normal hearing is from zero to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  But the Court in 
Hensley went on to point out that, even though disabling 
hearing loss according to the requirements of 38 C.F.R. § 
3.385 need not have been shown during service, including at 
the time of separation from the military, the veteran must 
currently have this required level of hearing loss to be 
considered a disability by VA standards and have medical 
nexus evidence attributing his current hearing loss to his 
military service.  See also Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  In light of the decision in Hensley holding 
that normal audiological findings do no preclude a grant of 
service connection and an apparent shift in audiological 
thresholds during service, the Board is of the opinion that a 
new examination would be probative in ascertaining whether 
the Veteran has a current bilateral hearing loss disability 
that is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should schedule the 
Veteran for a VA audiological examination 
to assess the nature and etiology of any 
currently hearing loss disability. The 
claims folder should be made available 
for review in connection with this 
examination.  The examiner should review 
and discuss the November 2006 VA 
examination and February 2007 private 
medical opinion.  

If the Veteran has a hearing loss 
disability, as defined by 38 C.F.R. § 
3.385, in his either ear, or both ears, 
the examiner should address the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
current hearing loss was incurred in or 
aggravated by his service, including any 
in-service noise exposure or is 
etiologically related to his service 
connected tinnitus.

The examiner is asked to specifically 
comment on the apparent shift in pure 
tone thresholds during active service.  
The examiner should provide complete 
rationale for all conclusions reached.  

2.  Thereafter, the RO or AMC must 
readjudicate the appellant's claim, to 
include the private treatment records 
from C.F., Au. D., dated in February 
2007.  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding service connection for the 
bilateral hearing loss that includes all 
additional applicable laws and 
regulations, and the reason for the 
decision.  The appellant must be given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

